      Case 5:20-cr-00246-JGB Document 6 Filed 12/04/20 Page 1 of 1 Page ID #:18


 Memorandum                                                         12/4/2020
                                                                        JB
         5:20-cr-00246-JGB

 Subject:                                          Date:
 United States v. Nizar Farhat                     December 4, 2020


 To:                                               From:
 KIRY K. GRAY                                      David T. Ryan
 Clerk, United States District Court               Assistant United States Attorney
 Central District of California

For purposes of determining whether the above-referenced matter, being filed on December 4,
2020:

(a)     should be assigned to the Honorable André Birotte Jr., it

        ‫ ܆‬is

        ‫ ܈‬is not

        a matter that was pending in the United States Attorney’s Office (USAO) on or before
        August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
        United States Attorney for the Central District of California.

(b)     should be assigned to the Honorable Michael W. Fitzgerald, it

        ‫ ܈‬is

        ‫ ܆‬is not

        (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
        National Security Division on or before August 3, 2015; (2) a matter pending in the USAO’s
        National Security Section in the USAO’s Criminal Division on or before August 3, 2015, or
        a matter in which the National Security Section was previously involved; (3) a matter
        pending in the USAO’s National Security Division between September 14, 2016 and March
        20, 2020; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is
        or has been personally involved or on which he has personally consulted while employed in
        the USAO.




                                                  DAVID T. RYAN
                                                  Assistant United States Attorney
